Citation Nr: 0321211	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  02-08 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to a rating in excess of 40 percent for 
bilateral pes planus.  


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1998 to March 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO decision which 
denied service connection for a back disorder, a bilateral 
knee disorder, and a psychiatric disorder.  The RO granted 
service connection and a 40 percent rating for bilateral pes 
planus, and the veteran appeals for a higher rating.  

The issue of service connection for a psychiatric disorder 
will be addressed in the remand portion of the present Board 
decision.


FINDINGS OF FACT

1.  Any current back disorder began after service, was not 
caused by any incident of service, and was not caused or 
permanently worsened by a service-connected disability.

2.  The veteran has a current bilateral knee disorder which 
began during active duty.

3.  The RO granted service connection for bilateral pes 
planus on the basis of service aggravation of the preservice 
condition, and the veteran appeals the initial evaluation for 
the condition.  The Board finds that bilateral pes planus was 
no more than mild before service, and since service it has 
been pronounced in degree.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated by active 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.  A bilateral knee disorder was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  Bilateral pes planus was noncompensable before service, 
and since service it has been 50 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.322, 4.22, 4.71a, 
Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the United States 
Marines Corps from July 1998 to March 2000.  His enlistment 
examination, performed in October 1997, noted a moderate 
degree of asymptomatic pes planus.  In January 1999, the 
veteran reported complaints of back pain for the past month.  
He gave a history of a motor vehicle accident occurring nine 
months earlier, and he said that his back was a sore 
following the accident and that his current pain is in the 
same area.  He also complained of right sided rib pain.  
Physical examination of the back revealed a full range of 
motion without difficulty.  The diagnoses were trapezius 
strain and costochondritis.  He was put on light duty for 
fourteen days.  In February 1999, he complained of cervical 
spine pain which began after lifting a fifteen to twenty 
pound box.  The diagnosis was cervical neck sprain.  A 
subsequent treatment report, dated in February 1999, noted 
complaints of bilateral foot pain since boot camp, and the 
assessment was pes planus.  A June 1999 treatment noted 
complaints of pain, weakness, and a limited range of motion 
in both knees for the past month.  He denied any history of 
trauma to the knees, and denied any history of knee problems.  
Physical examination revealed a limited range of motion to 
the lateral areas with pain.  The diagnosis was 
patellofemoral syndrome, rule out meniscal tear.  A January 
2000 medical record notes symptomatic pes planus, and the 
veteran was awaiting administrative separation from service.  
The report of his discharge examination, performed in 
February 2000, noted findings of severe pes planus.  The 
veteran's neck, spine, lower extremities and psychiatric 
status were all listed as normal.  On a medical history 
report for the discharge examination, the veteran reported a 
history foot trouble and he said his feet had worsened in 
service.  He denied having any complaints of recurrent back 
pain, trick or locked knee, depression or excessive worry and 
nervous trouble of any sort.  

In February 2001, the veteran filed his claim seeking, in 
pertinent part, service connection for bilateral foot 
disorder, bilateral knee disorder, a back disorder, and 
depression.  On his application form, VA Form 21-526, he 
denied receiving any post-service treatment for these 
conditions.  

In June 2001, a VA examination for feet was conducted.  The 
veteran reported complaints of pain in his lower back, legs 
and arches, especially with weightbearing.  He stated that he 
did not have any injuries to his back or feet during service, 
but that his feet became very symptomatic as a result of his 
physical training.  Physical examination revealed no 
calluses.  A medial bunion was noted on the first ray 
bilaterally.  There was 30 degrees of hallux dorsiflexion on 
the right and 20 degrees hallux dorsiflexion on the left.  
The relaxed calcaneal stance was three degrees valgus of the 
right and four degrees valgus on the left.  The tibia was 
perpendicular to the supporting structure on the right, and 
there was two degrees of tibial varus on the left.  The 
neutral calcaneal stance on the right and left was 
perpendicular to the supporting structures.  There was a 
forefoot varus bilaterally of four degrees of the midtarsal 
joint.  There is pain with palpation with inversion of the 
peroneal bilaterally.  There was pain with palpation inferior 
to the lateral malleolus of the leg and the lateral 
compartment of the legs bilaterally.  There was pain with 
palpation of the arches bilaterally.  Gait analysis revealed 
the heels to be flat during the propulsive phase.  He did not 
supinate.  There was excessive pathological pronation.  X-ray 
examination of the feet revealed talus beaking and decreased 
calcaneal inclination angle.  There was full range of motion 
of the subtalar joint bilaterally.  The report concluded with 
an impression of severe pes planus valgus.  The VA examiner 
noted that the veteran has severe pes plano valgus with 
severe pathological pronation throughout the stance phase of 
gait, and a decreased range of motion and subluxation of the 
first metaphalangeal joint bilaterally as evidenced with the 
medial bunion and the hallus rigidus and limitus. 

A VA mental examination was conducted in July 2001.  The 
veteran reported that he had not received any prior 
psychiatric treatment or diagnosis.  He indicated that he was 
currently working in a state correctional facility, and he 
felt stressed because he was paying rent and a car note.  He 
also indicated that he has a young son living with him, and 
that the mother lived elsewhere and was basically uninvolved.  
He reported that he lost time from work due to his feet, and 
that this condition is causing other orthopedic problems to 
develop.  Mental status examination revealed him to be neat, 
clean and well-groomed.  He was polite and sincere as he 
complained of having to support himself and his child.  There 
was no impairment of thought processes or communication.  
There were no signs of delusions, hallucinations or 
psychiatric material.  He was neither suicidal, nor 
homicidal.  No inappropriate behavior was noted, and he was 
oriented in all spheres.  Memory was intact, speech was 
normal, and there were no obsessive or ritualistic behaviors.  
The VA examiner commented that the symptoms of anxiety and 
depression are mild and all related to his situation.  The 
examiner noted that these are secondary stressors, and the 
situations he finds stressful are generally pretty ordinary.  
The diagnosis was adjustment disorder with mixed anxiety and 
depression, mild.  On Axis IV, the examiner noted the veteran 
was having difficulty coping with pain in his feet as well as 
with raising his son.

In July 2001, a VA general physical examination was 
conducted.  The report noted that the veteran was currently 
working as a corrections officer.   Physical examination 
revealed him to be well-nourished and well-developed.  
Posture and gait were normal.  Musculoskeletal examination 
revealed bilateral flat feet with no warmth, erythema, or 
swelling of the joints of the feet or ankles.  The report 
concluded with a diagnosis of no evidence of chronic medical 
illness.

In July 2001, a VA examination for joints was conducted.  The 
report noted the veteran's complaints of chronic pain in the 
low back, knees and feet.  As for his knees, he reported that 
this condition began around November 1998.  He denied any 
history of trauma.  He reported that his low back problems 
started in July 1999 when he was picking up boxes in a 
warehouse.  He indicated that his only post service treatment 
for these conditions has been over-the-counter Motrin or 
Doan's pills.  At the time of the examination, he stated that 
there was pain in both sides of his low back, without 
radiation into his legs.  Physical examination revealed 
obvious flat feet, bilaterally.  Otherwise, his gait was 
normal and he could walk on his toes and heels.  The pelvis 
was level and there was no significant leg length 
discrepancy.  There was a full range of motion of the lumbar 
spine, with no pain on flexion, and some pain on extension 
after going past 10 degrees.  Straight leg raising tests were 
negative bilaterally except that his hamstrings were tight 
and caused pulling pain behind the knees bilaterally.  There 
was normal strength, sensation to light touch, and deep 
tendon reflexes in both lower extremities.  Both knees showed 
no effusion, and there was tenderness over the patellar 
tendons bilaterally and slightly in the medial joint lines 
bilaterally.  His knee ligaments, and McMurray's test were 
negative, bilaterally.  He had pain on flexion of the right 
knee at approximately 95 degrees and of the left knee at 
approximately 115 degrees.  X-ray examination of the knees, 
both left and right, were negative.  X-ray examination of the 
lumbar spine showed a transitional segment at the lumbosacral 
junction, otherwise normal.  The report concluded with an 
impression of pes planus, chronic back pain, and chronic knee 
pain.  The VA examiner commented that the knee pain may be 
related to bilateral patellar tendinitis.  Other than that 
there is no other diagnostic testing to further elucidate the 
causes of his back or knee pain.

In January 2002, the RO granted service connection for 
bilateral pes planus, finding that the condition existed 
before service but was aggravated by service.  The RO found 
that the condition was moderate (10 percent) before service 
and was pronounced (50 percent) since service, and therefore 
the net compensation rating would be for the difference (40 
percent).

In August 2002, a VA general medical examination was 
conducted.  Physical examination of the back revealed no 
spinal tenderness.  Peripheral pulses were full and 
symmetrical.  Musculoskeletal examination revealed no 
cyanosis, clubbing or edema.  The report concluded with a 
diagnosis of flat feet.  The VA examiner indicated that the 
veteran could certainly do desk work.  

In August 2002, a VA examination for feet was conducted.  The 
veteran reported complaints of weakened ankles and foot 
swelling occurring two to three times per week.  He reported 
occasional sharp electrical pain in the left foot, without 
any aggravating factors, and pain in his arches and on the 
sides of his feet.  Physical examination revealed medial 
bunions bilaterally  There was 30 degrees of hallux 
dorsiflexion on the right and 20 degrees on the left.  The 
tibia was perpendicular on the right and two degrees tibial 
varum on the left.  The neutral calcaneal stance was 
perpendicular to four degrees varus at the metatarsal joint 
bilaterally with 10 degrees ankle dorsiflexion bilaterally.  
Muscle strength testing of the lower extremities was 5/5, 
without tonic spasms, and no wasting of any muscles noted.  
The tone and bulk was normal.  There was pain to palpation 
below the lateral malleolus bilaterally.  His heels raised 
inward bilaterally and there was negative Tinel's sign on the 
anterior and posterior tarsal tunnels.  Gait analysis 
revealed pathological pronation.  The tibia externally 
rotated with maneuvers bilaterally.  There was pain with 
palpation of the arches bilaterally.  The arches were 
collapsed during weightbearing and nonweightbearing 
bilaterally.  Romberg testing revealed adequate stress 
imbalance of he ankles bilaterally.  X-ray examination 
revealed no evidence of fibrous, collagenous or osseous 
bridging of the metatarsal subtalar joints bilaterally.  The 
report concluded with an assessment of severe pes planus and 
valgus bilaterally secondary to compensated forefoot varus.  
The range of motion of the first metatarsophalangeal joint 
was unchanged bilaterally from the June 2001 examination, and 
he continued to have abnormal pronation of gait, which was 
unchanged from June 2001 examination.  There was pain in a 
talonavicular joint with abduction and adduction of the 
forefoot bilaterally, and there was also pain to the inferior 
aspect of the lateral malleolus.  There were medial bunions 
bilaterally.  As for the complaints of ankle weakness and 
swelling, the VA examiner noted that clinically there was no 
swelling present and a modified Romberg revealed clinically 
that there was adequate strength of the bones of both ankles 
with a full range of motion.

II.  Analysis

The veteran contends that service connection is warranted for 
a back disorder and a bilateral knee disorder, and that a 
rating higher than 40 percent is warranted for his service-
connected bilateral pes planus.  Through correspondence, the 
rating decision, and the statement of the case, the veteran 
has been notified with regard to the evidence necessary to 
substantiate these claims.  Pertinent records have been 
obtained, and the veteran has been given VA examinations.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied as to these issues.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected condition. 38 C.F.R. § 
3.310(a).  Secondary service connection includes instances in 
which there is an additional increment of disability of a 
non-service-connected disability due to aggravation by an 
established service-connected condition.  Allen v. Brown, 7 
Vet. App. 439 (1995).

i.  Back Disorder

The veteran is claiming service connection for a back 
disorder on a direct basis, and secondary to his service-
connected bilateral pes planus.  He alleges that he injured 
his back lifting boxes during his active duty service.  He 
also attributes this condition to the stress on his back 
resulting from his bilateral pes planus.

The veteran's service medical records show that in January 
1999 he was treated for a trapezius strain, and in February 
1999 he was treated for cervical strain.  Thereafter, no 
treatment for a back disorder is seen.  His discharge 
examination in February 2000 indicated that the his spine and 
neck were normal.  On a medical history report at that time, 
he denied recurrent back pain.  The veteran was discharged 
from service in March 2000.  His application for service 
connection in February 2001 indicated that since service he 
had sought no treatment for his back.  A July 2001 VA 
examination noted the veteran's complaints and assessed 
chronic back pain.  Physical examination revealed some pain 
on motion upon extension beyond 10 degrees of the lumbar 
spine.  Otherwise, there was a full range of motion of the 
lumbar spine.  X-rays of the lumbar spine revealed a 
transitional segment at the lumbosacral junction.  

The evidence as a whole shows that the back symptoms in 
service were acute and transitory and fully resolved without 
residuals.  It is questionable whether there is any current 
back disorder.  The transitional vertebra noted on post-
service X-ray is a congenital or developmental defect which 
may not be service-connected.  38 C.F.R. § 3.303(c).  
Moreover, the finding of pain alone, without a diagnosis of 
an underlying condition, is insufficient for service 
connection.  Sanchez-Benitez v. West, 13 Vet.App. 282 (1999), 
239 F.3d 1356 (Fed.Cir. 2001).  Even assuming that there is a 
current back disability, it is first shown long after service 
and has not been medically linked to service or to a service-
connected disability.  Despite the veteran's contentions that 
a current back disorder is related to his service or to his 
service-connected bilateral pes planus, as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The weight of the credible evidence demonstrates that any 
current back disorder began after service, was not caused by 
any incident of service, and was not caused or permanently 
worsened by a service-connected disability.  Any current back 
disorder was not incurred in or aggravated by service, and is 
not proximately due to or the result of a service-connected 
disability.  As the preponderance of the evidence is against 
the claim for service connection for a back disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ii.  Bilateral Knee Disorder

The evidence shows that during service the veteran was 
treated for bilateral knee symptoms attributed to 
patellofemoral syndrome.  Post-service VA examination shows 
bilateral knee symptoms thought to be related to patellar 
tendonitis, which is a similar problem.  The veteran has 
given a credible history of continuity of sympomatology since 
service.  38 C.F.R. § 3.303(b).  

Based on all the evidence, the Board finds that there is a 
current bilateral knee disorder which began during active 
duty.  The condition was incurred in service, and service 
connection is warranted.  The benefit-of-the-doubt rule has 
been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b).

B.  Claim for Higher Initial Rating for Pes Planus

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Bilateral pes planus (flat feet) is rate 0 percent when mild, 
with symptoms relieved by built-up shoe or arch support.  A 
10 percent rating is warranted for moderate bilateral pes 
planus; weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet.  A 30 percent is warranted for severe 
bilateral pes planus; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 50 percent rating is warranted for bilateral 
flat feet when pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276. 

The RO granted service connection for bilateral pes planus, 
finding that the condition existed before service but was 
aggravated by service.  The RO found that the condition was 
moderate (10 percent) before service and pronounced (50 
percent) since service, and therefore the net compensation 
rating would be for the difference (40 percent).  See 
38 C.F.R. §§ 3.322, 4.22.  

The Board agree with the RO that the veteran's current flat 
feet are pronounced in degree (i.e., 50 percent disabling), 
but the Board finds that the condition was no more than mild 
(i.e, 0 percent disabling) before service.  Therefore no 
deduction is to be taken for the preservice level of 
disability.  In this regard, although the service entrance 
examination said the veteran's pes planus was moderate, it 
also said that the condition was asymptomatic.  Under the 
rating schedule, the category of moderate (10 percent) pes 
planus contemplates some symptoms, as described in Code 5276, 
and such does not appear to have been the case on the 
veteran's entrance into service.   

In sum, a higher rating of 50 percent for bilateral pes 
planus is warranted, with no deduction for preservice level 
of disability.  This is an initial rating case on the 
granting of service connection, and thus different percentage 
ratings may be assigned for different periods of time, since 
the effective date of service connection, based on the facts 
found (i.e., so-called "staged ratings").  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, there have been no 
periods of time since the effective date of service 
connection during which the condition has been other than 50 
percent disability, and thus different "staged ratings" are 
not warranted.  The benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), has been considered in granted this benefit.  



ORDER

Service connection for a back disorder is denied.

Service connection for a bilateral knee disorder is granted.

Entitlement to a higher rating of 50 percent for bilateral 
pes planus is granted.


REMAND

The remaining issue on appeal is service connection for a 
psychiatric disorder.  After reviewing the claims folder, the 
Board finds that addition development of evidence is 
warranted on this issue, as part of the VA's duty to assist 
the veteran with his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In particular, another VA psychiatric examination 
is warranted, with a medical opinion clarifying the etiology 
of any chronic psychiatric disorder.  In addition, an effort 
should be made to obtain any recent relevant medical records.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers who examined or treated 
him for a psychiatric disorder since 
service, and the RO should then obtain 
copies of the related medical records.

2.  The RO should then have the veteran 
undergo a VA psychiatric examination to 
determine the existence and etiology of 
any psychiatric disorder.  The claims 
folder should be provided to and reviewed 
by the doctor in conjunction with the 
examination.  All current psychiatric 
conditions should be diagnosed.  If a 
current chronic psychiatric disorder is 
found, the examiner should provide a 
medical opinion, with full rationale, as 
to the approximate date of onset and 
etiology of the condition, including 
whether it was caused by any incident of 
service and whether it was caused or 
permanently worsened by an established 
service-connected disability.  

3.  Thereafter, the RO should review the 
claim for service connection for a 
psychiatric disorder.  If the claim is 
denied, the veteran should be provided 
with a supplemental statement of the case, 
and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

